Citation Nr: 1221801	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, including as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for retinopathy, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service with the United States Marine Corps from January 1954 to January 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The December 2006 decision included reconsideration of a number of issues addressed in an April 2006 decision.

The Veteran requested a Board hearing at the RO in July 2008, but withdrew this request in September 2008.

The issues of service connection for bilateral shoulder disabilities, bilateral plantar fasciitis, and retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral upper extremity peripheral neuropathy is not diagnosed.

2.  Bilateral lower extremity peripheral neuropathy has not been diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral upper extremity neuropathy are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  The criteria for service connection of bilateral lower extremity neuropathy are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  December 2005, March 2006, August 2006, and October 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 2006 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations were conducted, and the examiners made all required clinical findings and offered all requested opinions, with supporting rationales.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran claims that his peripheral neuropathy of the upper and lower extremities is due to the Veteran's service-connected diabetes mellitus.  As the analysis for the upper and lower extremities is identical, they are discussed together.

Service treatment records do not show any complaints of or treatment for peripheral neuropathy or neurological symptoms consistent with such.  At his examination for separation in December 1982, no objective findings or subjective complaints related to neurological problems were registered. 

Private treatment records following service show treatment for a variety of orthopedic complaints, as well as diagnosis of type II diabetes.  The Veteran was not compliant with diabetes treatment initially.  However, in May 2002, no burning or loss of sensation was noted in the feet.  In April 2004, an annual physical evaluation revealed that the Veteran did not closely monitor his diabetes, and control varied.  Testing was recommended based on the time since the last evaluation.  No peripheral neuropathies were noted.  In December 2004, the Veteran was seen for left arm pain, and was diagnosed with a muscle strain.  No neurological problems were noted.  Diabetes was uncontrolled in February 2006, but no objective findings or subjective complaints regarding peripheral neuropathy were noted.  In April 2008, some diminished sensation in the lower extremities was reported.

VA treatment records from 2006 to 2012, including electronic records contained in the Virtual VA system, reveal no diagnosis of peripheral neuropathy.  In December 2007, a complaint of "pins/needles" pain in the shoulders was noted, but no cause for such was identified.  It was not listed as part of the diabetes diagnoses, and was instead associated with arthritic complaints.  In 2011, the Veteran began to report tremors of the upper extremities, as well as some movement problems in his legs.  Evaluation for possible Parkinson's Disease was recommended.  Again, these symptoms were dissociated from diabetes.

A VA examination was conducted in March 2006; the examiner reviewed service and VA treatment records.  Diabetes was diagnosed in 1994; the Veteran saw a provider once a year.  The Veteran reported erectile dysfunction as his only neurological problems; his feet were fine except for plantar fasciitis pain.  Peripheral nerves were normal on examination.  No diabetic neuropathy was diagnosed.

At a VA neurological examination in September 2006 by the same examiner, the service treatment records were again reviewed.  The Veteran had begun to see his diabetic care provider every three months.  He denied numbness or tingling of the feet.  Physical examination showed no evidence of any numbness or tingling of the extremities.  There was no neuropathy other than that manifested as erectile dysfunction.  

A VA joints examination was conducted in June 2009.  Although this examination did not focus on neurological problems, the physical evaluation included assessment of the extremities.  Deep tendon reflexes were present and normal at the knees, but reduced at the ankles.  Sensation was intact in the lower extremities, and motor examination was normal.  

No doctor or other health care provider has diagnosed peripheral neuropathy of the extremities.  At best, acute or sporadic episodes of numbness or tingling have been noted.  These are accounted for by medical professionals in relation to other, nonservice connected causes, such as orthopedic conditions.  Recent tremors, the sole identified chronic neurological condition reflected in medical records, have not been related to diabetes.

The Veteran would be competent to report symptoms indicative of neuropathy, such as pain, numbness, or tingling, as he can experience such through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, other than his bare claim for "neuropathy" in July 2006, the Veteran has not consistently or clearly described any symptoms.  He is not competent to render a diagnosis in this instance, as identification of a chronic disease underlying neurological symptoms requires specialized medical knowledge or training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy is not warranted.


ORDER

Service connection for bilateral upper extremity peripheral neuropathy is denied.

Service connection for bilateral lower extremity peripheral neuropathy is denied.


REMAND

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Private medical records from the Sharp Mission Park Hospital, where the Veteran appears to obtain the majority of his primary medical care, include a summary statement from a Dr. Bradley W. Greider, who apparently saw the Veteran in consultation for vision complaints.  The doctor indicated a diagnosis of diabetes with retinopathy in the right eye based on an April 2001.  However, no actual clinical findings or testing results are included with the summary statement.  The record also indicates an annual follow-up was scheduled; Sharp Mission Park records seem to support this.  As there are strong indications of outstanding, highly relevant private medical records, remand is required for efforts to obtain such.

Additionally, the Veteran has not been provided with a VA examination in order to address whether his bilateral shoulder disability and plantar fasciitis are related to his active military service.  Available service treatment records do not show treatment for or a diagnosis of plantar fasciitis, but the Veteran contends that, even absent an acute event during service, his plantar fasciitis is related to active service, and that VA and private medical records indicate continuity of symptomatology in the years following active service.  The Veteran has been diagnosed with plantar fasciitis, but that medical evidence is unclear whether the plantar fasciitis is causally or etiologically related to the Veteran's military service.  Likewise, the Veteran was treated in service for shoulder complaints and complained of joint pain at retirement; he has since been diagnosed with osteoarthritis. 

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's bilateral shoulder disability and plantar fasciitis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Obtain updated VA treatment records from the VA medical center in San Diego, California, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for theperiod since February 2012.

2.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. Bradley Greider and any other ophthalmologist or other doctor who has provided care or examination relevant to the Veteran's vision.

Upon receipt of such, VA must take appropriate action to contact the identified doctors and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  The RO should schedule the Veteran for VA Joints and Feet examinations to determine the nature and etiology of his bilateral shoulder disability and plantar fasciitis, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his bilateral shoulder disability or plantar fasciitis are related to (caused or aggravated by) his service in the military.  The claims folder must be reviewed in conjunction with the examinations.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include an eye examination if required to resolve a conflict in the evidence.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


